

	

		III

		109th CONGRESS

		2d Session

		S. RES. 353

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2006

			Mr. Frist (for himself,

			 Mr. Reid, Mr.

			 McConnell, Mr. McCain,

			 Mr. Coleman, and

			 Mr. Lugar) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Expressing concern with the deliberate

		  undermining of democratic freedoms and justice in Cambodia by Prime Minister

		  Hun Sen and the Government of Cambodia.

	

	

		Whereas the United States affirms its support and respect

			 for the welfare, human rights and dignity of the people of Cambodia;

		Whereas, under the leadership of Prime Minister Hun Sen,

			 the Government of Cambodia has engaged in a systematic campaign to undermine

			 the democratic opposition, stifle critics of the Government, and silence and

			 intimidate civil society in Cambodia;

		Whereas, despite constitutional guarantees of freedom of

			 expression and association in Cambodia, Prime Minister Hun Sen and the

			 Government of Cambodia have consistently and blatantly violated basic

			 democratic principles, the rule of law, and human rights in Cambodia;

		Whereas the United States, the United Nations, and other

			 international donors have publicly expressed concern with Prime Minister Hun

			 Sen’s authoritarian conduct (including inappropriate influence and control over

			 the judiciary) and the official corruption and climate of impunity that exist

			 in Cambodia today;

		Whereas evidence of the campaign to undermine the

			 democratic opposition in Cambodia is found in the revocation of parliamentary

			 immunity of opposition leaders Sam Rainsy, Chea Poch, and Cheam Channy, and the

			 7-year prison sentence of Cheam Channy for allegedly forming a secret

			 army to overthrow the government and 18-month sentence in absentia of

			 Sam Rainsy on charges of allegedly defaming Prime Minister Hun Sen;

		Whereas evidence of the campaign to stifle critics of the

			 Government of Cambodia is found in the detention and charges of criminal

			 defamation of radio journalist Mom Sonando and Rong Chhum, president of the

			 Cambodian Independent Teachers Association;

		Whereas the decision by Prime Minister Hun Sen and the

			 Government of Cambodia on January 25, 2006, to drop all charges against Mom

			 Sonando, Rong Chhum, Kem Sokha, and Pa Nguon is a welcome step, but does little

			 to alleviate the underlying climate of intimidation in Cambodia;

		Whereas evidence of the campaign to silence and intimidate

			 civil society is found in the arrest and detention of human rights activist Kem

			 Sokha, Yeng Virak, and Pa Nguon on charges of criminal defamation;

		Whereas other champions of democracy in Cambodia,

			 including former parliamentarian Om Radsady and labor leader Chea Vichea, were

			 brutally murdered in Cambodia, and no one has been brought to justice for

			 committing these heinous crimes;

		Whereas Cambodia is a donor dependant country, and more

			 than $2,000,000,000 has been invested by donors in the democratic development

			 of that country; and

		Whereas the current atmosphere of intimidation and fear

			 calls into question the viability of the Khmer Rouge Tribunal: Now, therefore,

			 be it

		

	

		That the Senate—

			(1)affirms the

			 support and respect of the United States for the welfare, human rights, and

			 dignity of the people of Cambodia;

			(2)calls on Prime

			 Minister Hun Sen and the Government of Cambodia to immediately cease and desist

			 from its systematic campaign to undermine democracy, the rule of law, and human

			 rights in Cambodia;

			(3)calls on Prime

			 Minister Hun Sen and the Government of Cambodia to immediately release all

			 political prisoners and drop all politically motivated charges against

			 opponents of the government;

			(4)calls on Prime

			 Minister Hun Sen and the Government of Cambodia to demonstrate through words

			 and deed the government’s commitment to democracy, the rule of law, and human

			 rights in Cambodia;

			(5)calls upon the

			 King of Cambodia to play a more active and constructive role in protecting the

			 constitutional rights of all Cambodian citizens; and

			(6)urges

			 international donors and multilateral organizations, including the World Bank,

			 the Asian Development Bank, and the United Nations, to hold Prime Minister Hun

			 Sen and the Government of Cambodia fully accountable for actions that undermine

			 the investment of international donors in the democratic and economic

			 development of Cambodia.

			

